DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/26/22 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/26/22 was filed after the mailing date of the Notice of Allowance filed on 8/31/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
The indicated allowability of claims 1-12 is withdrawn in view of the newly discovered reference(s) to Lowman et al. (US 9,332,408).  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the limitation recited “receiving, at the server, information from the switch indicating the first outgoing call is being made to the bridge or access telephone number from the primary telephone number” is not described by the specification.  Paragraph 35 discloses “Once the bridge telephone number is assigned, the server 100 under the control of the Call Manager 104, may store information in the database 120 which associates the bridge telephone number with the primary telephone number for the handset 340, the secondary telephone number selected for the call, and the contact telephone number to be called. More specifically, the stored information may indicate that each combination of primary telephone number and bridge telephone number are uniquely associated with each combination of secondary telephone number and contact telephone number”.  Paragraph 36 discloses “responsive to receipt of the bridge telephone number information over the data channel”.  Paragraph 37 discloses “Because each pairing of a primary telephone number and a bridge telephone number maps to a unique contact telephone number and secondary telephone number pairing, the call can be completed at the switch 110 to the correct contact telephone number while showing the desired secondary telephone number as the originating number”.  Although there is a pairing of the bridge telephone number with the primary telephone number in the database, the specification is silent to which number the call to the bridge telephone number is actually from, and thus a determination of which number the call is being made from cannot be made.
	Claims 5 and 9 recite similar subject matter and are rejected on the same basis as claim 1.
	Dependent claims 2-4, 6-8, 10-12 are rejected by virtue of their dependent on a rejected base claim(s). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lowman et al. (US 9,332,408)
Regarding claim 1, Lowman teaches a method of providing telephone service, comprising:
automatically storing electronic information that indicates an association of a secondary telephone number (SLS number) and a primary telephone number (primary number) with a telephone handset (telecommunications device (TD)) in a computer memory associated with a server (SLS platform) (association between SLS number and primary phone number assigned to a TD by a primary service provider is stored in Central SLS database of SLS platform) [Fig 3A; col 4, lines 25-35; col 6, lines 35-46];
automatically transmitting information that indicates a bridge or access telephone number (relationship number) associated with the primary telephone number to the handset via a data channel (communications network) (SLS platform transmits relationship number to TD when SLS number does not yet have a relationship set up for a calling or called number via transmission of data across communication network) [col 7, lines 62-67; col 8, lines 1-7, 29-45; col 48-56; col 4, lines 36-47; Fig 5, 514];
receiving, at the server, information from the handset indicating a contact telephone number (third party number) via a data channel (SLS platform inherently receives third party number when a call is made to a third party number that is not recognized since the third party number is associated with a relationship number and the association is stored in the SLS database) [col 12, lines 48-56; Fig 5, 506, 514, 516];
receiving, at a switch (redirection module) associated with the server, a first outgoing call (first leg of the call) from the handset to the bridge or access telephone number via a second channel (redirection module of SLS platform receives first leg of the call from TD to the relationship number) [col 9, lines 15-52];
receiving, at the server, information from the switch indicating the first outgoing call is being made to the bridge or access telephone number from the primary telephone number (SLS platform recognizes called number is the relationship number and the calling number is the SLS number which is associated with the subscriber’s primary number in the SLS database) [col 9, lines 37-52; col 6, lines 35-46; Fig 3A]; and
receiving, at the switch, information from the server causing the switch to:
(a) place a second outgoing call to the contact telephone number (SLS platform calls third party number) [col 9, lines 44-52];
(b) identify a telephone number from which the second outgoing call is being made as the secondary telephone number (SLS platform may cause the calling number to be reflected as the SLS number) [col 9, lines 44-52]; and
(c) connect the first outgoing call and the second outgoing call (calls can be connected via a forward or a bridge) [col 8, lines 60-61].
Regarding claim 2, Lowman teaches the method of claim 1, wherein the data channel is an Internet protocol (IP) channel (cellular network/Internet) (TD may communicate with SLS platform via cellular network or Internet which use IP for communication) [col 4, lines 36-47].
Regarding claim 3, Lowman teaches the method of claim 2, wherein the second channel is established in accordance with a CDMA or GSM standard (cellular networks) (TD may communicate with SLS platform via cellular network) [col 4, lines 36-47].
Regarding claim 4, Black teaches the method of claim 1, wherein the second channel is not an Internet Protocol (IP) channel (TD may use PSTN to communicate with SLS platform which is not an IP channel) [col 4, lines 36-47].
Claims 5 and 9 recite similar subject matter as claim 1 and are therefore rejected on the same basis.
Claims 6 and 10 recite similar subject matter as claim 2 and are therefore rejected on the same basis. 
Claims 7 and 11 recite similar subject matter as claim 3 and are therefore rejected on the same basis. 
Claims 8 and 12 recite similar subject matter as claim 4 and are therefore rejected on the same basis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nam T Huynh whose telephone number is (571)272-5970. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAM T HUYNH/Primary Examiner, Art Unit 2647